DETAILED ACTION
This action is in response to the initial filing of Application no. 16/904924 on  06/18/2020.
Claims 1 – 20 are still pending in this application, with claims 1, 10 and 17 being independent.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 2019/0286664)  in view of Adams (US 2019/0286664) in view of Dimassimo et al. (US 2014/0074845) (“Dimassimo”), and further in view of  Navarro-Galindo et al. (“The Flersa tool: adding semantics to a web content management system”) (Galindo) and further in view of Hasibi (“Sematic Search with Knowledge Bases”).
For claims 1, 10 and 17, Dimassimo discloses a system comprising a memory having computer readable instructions (Fig.6, 608; [0058] [0060]) and one or more processors (Fog.6, 602; [0058]) for executing the computer readable instructions, controlling the one or more processors to perform operations (Abstract) comprising: receiving a natural language processing request (user-input search query entered into a search confine which takes the form of a natural language question, [0031] [0046] [0051]), the  NLP request being for a corpus (source information or a document collection, [0027] [0032] [0033]), a database (semantic index, Fig.2, 250 and Fig.3, 250) comprising preexisting annotations associated with the corpus (the NLP request is received after the annotations have been generated since the NLP request is compared with the semantic index comprising the annotations, [0043 – 0046] [0050]); performing an index query (semantic index, Fig.2, 250 and Fig.3, 250) to generate index query results (Fig.4; [0045] [0050 – 0052] [0064]), the index query results comprising identification of portions of the corpus affected by the NPL request (results comprise pointers to the documents and webpages, [0046] [0050 - 0052]);. Yet, Dimassimo fails to teach the following: receiving the natural language processing request further comprises determining that the at least one natural language processing (NLP) request is associated with at least one surface form; performing the index query related to the at least one surface form to generate the index query results; determining a scope of the NLP request related to the database based on the index query results, the scope comprising identification of candidate impacted annotations of the preexisting annotations affected by the NLP request; causing a NLP service to be performed on the corpus according to the scope and the portions, thereby resulting in updates; and committing the updates to the database associated with the corpus.
However, Adams discloses an electronic content search system and method (Abstract), wherein a NLP service of re-enrichment after human/manual annotation (reannotation)  is performed on a corpus (Fig.2, 220, [0020]) according to a content (actual content relevant to a query is marked for manual annotation), thereby resulting in updates (new annotations) ([0019] [0020] [0037] [0041] [0042] [0044] [0045] [0047- 0049] [0054 – 0057]).
Furthermore, Galindo discloses a system and method for semantic annotation of web documents (Abstract), wherein text (content) is associated with manually generated, new annotations which are newly created and/or edited (annotation comprises date last modified)    (4.2 FLERSA ontology, 5. Manual markup process, 7.2.1 Creation of manual annotations, 7.2.2 Edition of annotations and 7.2.6 Creation of global annotations, pg. 96 – 103, 108 – 112) and stored (3.3 Design architecture, 7.2 Front-end functionality, 7.2.1 Creation of manual annotations and 7.2.5 Permanent storage of annotations,  pg. 89, 108, 109 and 111)
Moreover, Hasibi discloses a method performing semantic searches using knowledge bases (Abstract), wherein a search query is determined to be associated with at least one surface form (3.4. Approaches,  3.4.1 Mention Detection, pg. 50 - 52) which is linked to entities used to annotate the search query to perform semantic searches (Figure 6.1; 2. Introduction, 3.4.2 Candidate Entity Ranking, 3.4.3 Disambiguation and  6.2 The ELR Approach, pg. 1- 4, 52 – 56 and  95 – 107).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve Dimassimo’s inventions in the same way that Adams’, Galindo’s and Hasibi’s inventions have been improved to achieve the following predictable results for the purpose of providing a search system which provides more relevant and focused answers (Dimassimo, [0003] [0004]) (Hasibi, Abstract, iii): receiving the natural language processing request further comprises determining that the at least one natural language processing (NLP) request is further associated with at least one surface form; further performing the index (semantic) query related to the at least one surface form to generate the index query results; enabling the system and method to further comprise a feedback module  (Adams, [0041]) which causes a re-enrichment after human/manual annotation NLP service to be performed on the corpus according to a scope and the portions (a specific content is marked for annotation) thereby resulting in updates (new annotations), wherein the scope of the NLP request, which is related to the database, is determined based on the index query results (content), with the scope further comprising identification of candidate impacted annotation  (annotations which are associated with the content) of the preexisting annotations affected by the NLP request; and committing the updates to the database associated with the corpus (annotations including new annotations are stored).

For claims 2, 11 and 18, Adams and Galindo further disclose displaying a preview of the updates prior to committing the updates to a database (Adams, [0047- 0049] [0054 – 0057]) (Galindo, new annotation is displayed before save button is clicked, Figure 18, Figure 19, Figure 20 and 4.2 FLERSA ontology , 5. Manual markup process, 7.2.1 Creation of manual annotations,  7.2.2 Edition of annotations and 7.2.6 Creation of global annotations, pg. 96 – 103, 108 – 112)

For claims 3,  12 and 19,  Dimassimo and Hasibi further disclose wherein the corpus comprises the at least one surface form (Dimassimo, content collected and indexed from various web sites, [0027] [0033]) (Hasibi, web corpora, 3.4. Approaches,  3.4.1 Mention Detection, pg. 50 - 52).
For claims 4, 13 and 20 Dimassimo, Adams and Galindo further disclose, wherein the portions of the corpus affected by the NLP request comprise identification of at least one or more documents from a plurality of documents in the corpus (Dimassimo, pointers to documents in semantic index, [0046] [0050 - 0052]) (Adams, relevant content related to a query, [0019] [0020] [0047] [0048] [0054 – 0057]) (Galindo, 4.2 FLERSA ontology, 5. Manual markup process, 7.2.1 Creation of manual annotations and 7.2.6 Creation of global annotations, pg. 96 – 103, 108 – 112). 
For claims 5 and 14, Dimassimo, Adams  and Galindo further disclose wherein the portions of the corpus affected by the NLP request comprise identification of at least one or more passages in documents in the corpus (Dimassimo, pointers to documents in semantic index, [0046] [0050 - 0052]) (Adams, relevant content related to a query, [0019] [0020] [0047] [0048] [0054 – 0057]) (Galindo, 4.2 FLERSA ontology, 5. Manual markup process, 7.2.1 Creation of manual annotations and 7.2.6 Creation of global annotations, pg. 96 – 103, 108 – 112).
For claim 6, Adams and Galindo further disclose, wherein the updates comprise new annotations (Adams, [0019] [0020] [0047] [0048] [0054 – 0057]) (Galindo, 4.2 FLERSA ontology, 5. Manual markup process, 7.2.1 Creation of manual annotations and 7.2.6 Creation of global annotations, pg. 96 – 103, 108 – 112).
For claim 7, Adams and Galindo further disclose, wherein the updates comprise new annotations and modifications to the impacted candidate annotations Adams and Galindo further disclose, wherein the updates comprise new annotations (Adams, [0019] [0020] [0047] [0048] [0054 – 0057]) (Galindo, 4.2 FLERSA ontology, 5. Manual markup process, 7.2.1 Creation of manual annotations, 7.2.2 Edition of annotation and 7.2.6 Creation of global annotations, pg. 96 – 103, 108 – 112).
For claims 8 and 16, Adams and Galindo further disclose, wherein causing the NLP service to be performed on the corpus according to the scope and the portions occurs in a shorter amount of time as compared to causing the NLP service to be performed over an entirety of the corpus (Adams, only the content related to the query receiving negative feedback is marked for manual reannotation instead of reannotating every content, [0019] [0020] [0047] [0048] [0054 – 0057]) (Galindo, 4.2 FLERSA ontology, 5. Manual markup process, 7.2.1 Creation of manual annotations, 7.2.2 Edition of annotation and 7.2.6 Creation of global annotations, pg. 96 – 103, 108 – 112).
For claim 9, Dimassimo, Adams and Galindo further disclose, wherein the performing the index query and the determining the scope enable unilaterally provisioning computing capabilities for the committing the updates to the database associated with the corpus (Galindo, content is identified by performing the index query, Fig.4; [0045] [0050 – 0052] [0064]) (Adams, manual annotation is performed based on content retrieved in response to a query, [0019] [0020] [0047] [0048] [0054 – 0057]) (Galindo, manual annotations associated with a content are saved in database,  3.3 Design architecture 4.2 FLERSA ontology, 5. Manual markup process, 7.2 Front-end functionality, .2.1 Creation of manual annotations, 7.2.2 Edition of annotations, 7.2.5 Permanent storage of annotations and 7.2.6 Creation of global annotations, pg. 89, 96 – 103 and 108 – 112).
For claim 15, Adams and Galindo further disclose wherein the updates comprise new annotations, modifications to the impacted candidate annotations, or both (Adams, [0019] [0020] [0047] [0048] [0054 – 0057]) (Galindo, 4.2 FLERSA ontology, 5. Manual markup process, 7.2.1 Creation of manual annotations, 7.2.2 Edition of annotation and 7.2.6 Creation of global annotations, pg. 96 – 103, 108 – 112).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONIA L GAY/Primary Examiner, Art Unit 2657